Citation Nr: 1753493	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to October 1981, and from April 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

The Veteran testified in October 2015 at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

This issue was previously remanded by the Board in May 2016 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's chronic sinusitis is the result of his service-connected allergic rhinitis.  


CONCLUSION OF LAW

The criteria for service connection for sinusitis are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sinusitis.  He asserts he first experienced onset of this disability during service, and it has been chronic and continuous since that time.  Therefore, he contends, service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

In the present case, the Veteran has already been granted service connection for chronic rhinitis.  On VA examination in October 2013, a VA examiner confirmed current diagnoses of both chronic rhinitis and chronic sinusitis.  Pursuant to the Board's May 2016 remand order, a November 2016 VA medical opinion was obtained from a VA physician, J.U., M.D.  Dr. U. reviewed the claims file but did not personally examine the Veteran.  Although Dr. U. concluded that the sinusitis was not a separate disability from allergic rhinitis and indicated that the current terminology for the condition is rhinosinusitis, Dr. U. also seemed to indicate that the two conditions were separate.  In reviewing the medical literature, Dr. U. noted that "sinusitis is often preceded by rhinitis and rarely occurs without concurrent rhinitis."  According to the medical literature, rhinitis can result in "nasal sinus overflow obstruction, followed by bacterial colonization and infection leading to acute, recurrent, or chronic sinusitis.  Likewise, chronic inflammation due to allergies can lead to obstruction and subsequent sinusitis."  Thus, Dr. U. concluded that the Veteran's sinusitis was likely a direct result of his service-connected rhinitis.  In light of this competent medical evidence, the Board finds service connection for sinusitis is warranted.  


ORDER

Service connection for sinusitis is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


